UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Michigan Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2009 Date of reporting period: August 31, 2008 Item 1. Schedule of Investments Putnam Michigan Tax Exempt Income Fund The fund's portfolio 8/31/08 (Unaudited) Key to abbreviations AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company Q-SBLF Qualified School Board Loan Fund U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (98.9%)(a) Principal Rating(RAT) amount Value Michigan (87.6%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB- $250,000 $248,530 Battle Creek, MI School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 4 3/4s, 5/1/23 Aaa 1,000,000 1,022,750 Charles Stewart Mott G.O. Bonds (Cmnty. College Fac.), MBIA, 5s, 5/1/19 AA 1,675,000 1,760,978 Clarkston, Cmnty. Schools G.O. Bonds, MBIA, Q-SBLF, 5s, 5/1/17 AA 1,500,000 1,621,665 Detroit, G.O. Bonds (Cap. Impt.), Ser. A-1, 5s, 4/1/15 BBB- 250,000 254,050 Detroit, Downtown Dev. Auth. Tax Increment Rev. Bonds (Dev. Area No. 1), Ser. A, MBIA, 4 3/4s, 7/1/25 AA 1,500,000 1,499,910 Detroit, Swr. Disp. VRDN, Ser. B, FSA, 2.6s, 7/1/33 VMIG1 1,500,000 1,500,000 Detroit/Wayne Cnty., Stad. Auth. Rev. Bonds, FGIC, 5 1/4s, 2/1/27 A 3,065,000 3,032,784 Ecorse, Pub. School Dist. G.O. Bonds, FSA, Q-SBLF, 5s, 5/1/12 Aaa 650,000 702,195 Fenton, Area Pub. Schools G.O. Bonds (School Bldg. & Site), MBIA, Q-SBLF, 5s, 5/1/23 AA 1,950,000 1,999,745 Flat Rock, Cmnty. School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/22 Aaa 1,425,000 1,512,338 Garden City, Hosp. Fin. Auth. Rev. Bonds (Garden City Hosp.), Ser. A 5 3/4s, 9/1/17 Ba1 360,000 347,519 5 3/4s, 9/1/17 Ba1 315,000 318,150 Gibraltar, School Dist. G.O. Bonds (School Bldg. & Site), FGIC, Q-SBLF, 5s, 5/1/21 Aa3 2,000,000 2,059,420 Grand Rapids, Rev. Bonds (San. Swr. Sys.), MBIA 5s, 1/1/21 AA+ 500,000 521,685 5s, 1/1/20 AA+ 500,000 525,310 Harper Creek, Cmnty. School Dist. G.O. Bonds, Q-SBLF 5 1/8s, 5/1/31 (Prerefunded) Aa3 1,160,000 1,242,453 5 1/8s, 5/1/31 (Prerefunded) Aa3 1,030,000 1,103,212 Hartland, Cons. School Dist. G.O. Bonds, FGIC, Q-SBLF, U.S. Govt. Coll., 6s, 5/1/18 (Prerefunded) Aa3 1,500,000 1,597,590 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds FGIC, 5.244s, 6/1/11 (Prerefunded) AAA 1,400,000 1,401,890 (Bronson Hosp.), Ser. A, FSA, 5s, 5/15/26 Aaa 2,000,000 2,007,480 Kent Cnty., Bldg. Auth. G.O. Bonds, 4 3/4s, 6/1/25 Aaa 1,165,000 1,179,062 Lansing, Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 5 3/8s, 6/1/20 (Prerefunded) AA+ 1,035,000 1,149,606 Marysville, Pub. School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/21 Aaa 1,640,000 1,729,446 MI Higher Ed. Fac. Auth. Rev. Bonds (Ltd. Oblig.- Hope College), Ser. A, 5.55s, 4/1/24 BBB+ 1,000,000 1,019,720 (Kalamazoo College), 5s, 12/1/33 A1 1,000,000 963,820 (Kalamazoo College), 5s, 12/1/20 A1 250,000 255,245 MI Muni. Board Auth. Rev. Bonds (Clean Wtr. Revolving Fund), 5s, 10/1/26 Aaa 1,000,000 1,030,570 (State Clean Wtr. Revolving Fund), 5s, 10/1/22 Aaa 1,000,000 1,054,980 MI Muni. Bond Auth. Rev. Bonds (Drinking Wtr. Revolving Fund), 5 1/2s, 10/1/18 (Prerefunded) Aaa 1,000,000 1,048,240 MI State Bldg. Auth. Rev. Bonds (Fac. Program), Ser. I, 4 3/4s, 10/15/25 A1 1,645,000 1,646,760 FGIC, zero %, 10/15/22 A1 5,000,000 2,272,650 FGIC, zero %, 10/15/17 A1 1,000,000 638,030 MI State Comprehensive Trans. Rev. Bonds, Ser. B, FSA, 5 1/4s, 5/15/11 Aaa 1,475,000 1,582,498 MI State Hosp. Fin. Auth. Rev. Bonds (Oakwood Hosp.), Ser. A, 6s, 4/1/22 A2 1,000,000 1,025,610 (Holland Cmnty. Hosp.), Ser. A, FGIC, 5 3/4s, 1/1/21 A+ 1,000,000 1,040,760 (Sparrow Hosp.), 5 1/2s, 11/15/21 (Prerefunded) A1 655,000 713,845 (Oakwood Oblig. Group), 5 1/2s, 11/1/17 A2 1,000,000 1,027,440 (Chelsea Cmnty. Hosp.), 5 3/8s, 5/15/19 BBB 1,000,000 999,990 (Sparrow Hosp.), 5s, 11/15/23 A1 835,000 819,260 MI State Hsg. Dev. Auth. Rev. Bonds, Ser. A 5 1/2s, 12/1/28 AA+ 970,000 975,063 3.9s, 6/1/30 AA+ 1,100,000 1,094,280 MI State Strategic Fund Rev. Bonds (MI House of Representatives Fac.), Ser. A, AGO, 5 1/4s, 10/15/21 Aaa 2,500,000 2,684,525 MI State Strategic Fund Solid Waste Disp. Rev. Bonds (SD Warren Co.), Ser. C, 7 3/8s, 1/15/22 BB/P 550,000 550,930 MI State Strategic Fund, Ltd. Mandatory Put Bonds (Dow Chemical), 5 1/2s, 6/1/13 P-2 1,135,000 1,134,898 (Detroit Edison Co.), AMBAC, 4.85s, 9/1/11 Aa3 1,000,000 1,050,510 MI State Strategic Fund, Ltd. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 AA 1,500,000 1,794,390 (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Prerefunded) AAA/P 3,000,000 3,269,760 MI State U. VRDN, Ser. A, 2.3s, 8/15/32 VMIG1 945,000 945,000 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A 6s, 6/1/48 BBB 1,000,000 831,600 6s, 6/1/34 BBB 3,000,000 2,587,710 Midland Cnty., Bldg. Auth. Rev. Bonds, FSA, 5s, 10/1/26 Aaa 795,000 823,628 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 Baa3 500,000 415,455 Northern Michigan U. Rev. Bonds, Ser. A, FSA, 5s, 12/1/26 Aaa 1,000,000 1,039,020 Otsego, Pub. School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/27 (Prerefunded) Aaa 1,600,000 1,769,712 Pennfield, School Dist. G.O. Bonds (School Bldg. & Site), FGIC, Q-SBLF, 5s, 5/1/26 (Prerefunded) Aa3 1,000,000 1,103,330 Plymouth-Canton Cmnty., School Dist. G.O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 Aa3 2,000,000 2,019,480 Pontiac, Tax Increment Fin. Auth. Rev. Bonds, 6 3/8s, 6/1/31 (Prerefunded) BB-/F 750,000 849,330 Romulus, Township Cmnty. Schools G.O. Bonds, Q-SBLF, 5s, 5/1/11 Aa3 1,015,000 1,079,564 Roseville, School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/21 Aaa 1,500,000 1,578,810 Royal Oak, Hosp. Fin. Auth. Rev. Bonds (William Beaumont Hosp.), Ser. M, MBIA, 5 1/4s, 11/15/35 AA 1,000,000 1,006,350 U. of MI Rev. Bonds (Hosp.), 5 1/4s, 12/1/11 AA+ 975,000 1,032,944 Wayland, Unified School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/27 Aaa 1,000,000 1,039,550 Wayland, Unified School Dist. Rev. Bonds, FGIC, Q-SBLF, 8s, 5/1/10 Baa3 1,515,000 1,613,051 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.), FGIC, 5s, 12/1/25 A3 2,000,000 1,771,480 Wayne Cnty., Bldg. Auth. G.O. Bonds, Ser. A, MBIA, 5.35s, 6/1/09 AA 1,000,000 1,001,400 Wayne St. U. Rev. Bonds, FSA, 5s, 11/15/25 Aaa 2,000,000 2,080,920 West Bloomfield, School Dist. G.O. Bonds (School Bldg. & Site), FSA, Q-SBLF, 5s, 5/1/24 (Prerefunded) Aaa 1,325,000 1,465,543 Western MI U. Rev. Bonds, AMBAC, 5s, 7/15/10 AA 1,120,000 1,176,090 Whitmore Lake, Pub. School Dist. G.O. Bonds, FGIC, Q-SBLF, 5s, 5/1/28 (Prerefunded) Aa3 125,000 136,528 Zeeland, Pub. Schools G.O. Bonds (School Bldg. & Site), MBIA, Q-SBLF, 5s, 5/1/27 AA 1,425,000 1,446,646 Puerto Rico (10.9%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB 655,000 584,312 Cmnwlth. of PR, G.O. Bonds (Pub. Impt.) MBIA, 5 3/4s, 7/1/26 (Prerefunded) AA 2,500,000 2,647,200 Ser. A, 5 1/4s, 7/1/30 Baa3 210,000 207,297 Ser. A, 5 1/4s, 7/1/30 (Prerefunded) AAA 340,000 387,644 Ser. B, 5 1/4s, 7/1/16 Baa3 500,000 516,475 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A 6s, 7/1/44 Baa3 1,350,000 1,401,624 6s, 7/1/38 Baa3 1,500,000 1,565,460 AGO, 5s, 7/1/28 Aaa 500,000 509,295 Cmnwlth. of PR, Govt. Dev. Bank Rev. Bonds, Ser. B, 5s, 12/1/15 BBB 250,000 256,083 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,400,000 1,450,680 Cmnwlth. of PR, Infrastructure Fin. Auth. Special Oblig. Bonds, Ser. A, U.S. Govt. Coll., 5 3/8s, 10/1/24 (Prerefunded) Aaa 1,500,000 1,569,735 Virgin Islands (0.4%) VI Pub. Fin. Auth. Rev. Bonds (Hovensa Refinery Fac.), 4.7s, 7/1/22 BBB 450,000 TOTAL INVESTMENTS Total investments (cost $99,115,039) (b) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/08 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Citibank, N.A. $936,667 9/22/08 - 4.30% minus $13,134 Municipal Market Data Index AAA municipal yields 15 Year rate 936,667 9/19/08 - 4.30% minus 12,808 Municipal Market Data Index AAA municipal yields 15 Year rate 936,667 9/17/08 - 4.30% minus 12,913 Municipal Market Data Index AAA municipal yields 15 Year rate Total NOTES (a) Percentages indicated are based on net assets of $101,394,282. (RAT) The Moody's, Standard & Poor's or Fitch's ratings indicated are believed to be the most recent ratings available at August 31, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at August 31, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at August 31, 2008 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $99,115,039, resulting in gross unrealized appreciation and depreciation of $2,678,488 and $1,476,591, respectively, or net unrealized appreciation of $1,201,897. The rates shown on VRDN and Mandatory Put Bonds are the current interest rates at August 31, 2008. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations other than Mandatory Put Bonds are the original maturity dates. The fund had the following sector concentrations greater than 10% at August 31, 2008 (as a percentage of net assets): State government 29.9% Local government 15.5 Utilities and power 12.2 Health care 12.0 The fund had the following insurance concentrations greater than 10% at August 31, 2008 (as a percentage of net assets): Q-SBLF 27.5% FSA 19.6 FGIC 18.4 MBIA 15.0 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gain or loss. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ - $ - Level 2 100,316,936 38,855 Level 3 - - Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 28, 2008
